DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 10/23/2020 is acceptable.
                                                                 Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 10/23/2020 and 11/23/2021.
                                                            Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                             Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       In claims 1 and 11, a limitation of “wherein a lateral wall of the dam meets a first lateral wall from among lateral walls of the recess, the first lateral wall being adjacent to the display area” is unclear because the first lateral wall being adjacent to the display area is not clearly defined the subject matter of the claimed invention. The lateral wall of the dam meets a first lateral wall among lateral wall of the recess is located between opening area (OA) and display area (DA), but it is toward to the opening area (OA). Hence, how is the first lateral wall being adjacent to the display area? Applicant should verify this limitation in the claim and drawings.
        Claims 2-10 and 12-20 are directly or indirectly depend on the independent claims 1 and 11.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (Publication No. 2017/0288004 A1) in view of ZHU (CN 109065743 A) and further in view of CHEN (CN 110032014 A).
      Regarding claim 1, KIM discloses a display panel comprising: 
                a substrate (100) comprising an opening area (TH), a display area (DA), and a non-display area (NDA 2), the display area (DA) surrounding the opening area (TH) (e.g. Fig. 2), and the non-display area (NDA 2) being between the opening area (TH) and the display area (DA); 
              a plurality of display elements (500) at the display area (DA) of the substrate (100), each of the plurality of display elements (500) comprising a pixel electrode (510), an emission layer (522) on the pixel electrode (510), and an opposite electrode (530) on the emission layer (520); 
               a thin-film encapsulation layer (400) covering the plurality of display elements (500), and comprising a first inorganic encapsulation layer (410), an organic encapsulation layer (420), and a second inorganic encapsulation layer (430); 
               a dam (350) at the non-display area (NDA 2), and protruding from a top surface of a first insulating layer (110); and 
               a recess (310A) between the opening area (TH) and the dam (350), and recessed in a depth direction of the first insulating layer (110) (e.g. Figs. 1-3).

     KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein a lateral wall of the dam meets a first lateral wall from among lateral walls of the recess, the first lateral wall being adjacent to the display area.
      ZHU, however, discloses a lateral wall of the dam (130) meets a first lateral wall from among lateral walls of the recess (160) (e.g. Fig. 1).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide wherein a lateral wall of the dam meets a first lateral wall from among lateral walls of the recess as taught by ZHU for a purpose of preventing overflow of the specific production needs.
       KIM and ZHU disclose the features of the claimed invention as discussed above, but does not disclose the first lateral wall being adjacent to the display area.
        CHEN, however, discloses the first lateral wall of the recess (311) being adjacent to the display area (11) (e.g. Fig. 4)
         It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and ZHU to provide the first lateral wall being adjacent to the display area as taught by CHEN for a purpose of avoiding the light leakage of the display area and improving the performance of the display panel.
       Regarding claim 5, KIM, ZHU and CHEN (citations to KIM unless otherwise noted) discloses further comprising a pixel circuit (200) comprising at least one thin film transistor (210) at the display area (DA) of the substrate (100), and electrically connected to the pixel electrode (510) (Figs. 3-4)
8.    Claims 11, 13-14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (Publication No. 2017/0288004 A1) in view of ZHU (CN 109065743 A), in view of CHEN (CN 110032014 A) and further in view of Han et al. (U.S. Publication No. 2020/0106045 A1).
      Regarding claim 11, claim 11 is rejected under the same rationale to claim 1 above including the opening area (OA) corresponding to a first opening of the display panel (DA) except a component located to correspond to the first opening.
      Han, however, discloses a component (20) located to corresponding to the first opening (OA) (e.g. Fig. 2A and para [0059]).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, ZHU and LIU to provide a component located to correspond to the first opening as taught by Han for a purpose of increasing the display area to achieve a full screen effect of the display panel.
      Regarding claim 13, KIM, ZHU, CHEN and Han (citations to KIM unless otherwise noted) discloses wherein the component (20) is located inside the first opening (OA) (e.g. Fig. 2A and para [0059]).
      Regarding claim 14, KIM, ZHU, CHEN and Han (citations to KIM unless otherwise noted) discloses wherein the component comprises a camera Fig. 2A and para [0069]).
      Regarding claim 17, KIM, ZHU, CHEN and Han (citations to KIM unless otherwise noted) discloses further comprising a pixel circuit (200) comprising at least one thin film transistor (210) at the display area (DA) of the substrate (100), and electrically connected to the pixel electrode (510) (Figs. 3-4).
9.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU and CHEN in view of JI et al. (U.S. Publication No. 2020/0135089 A1).
      Regarding claim 6, KIM, ZHU and CHEN disclose the features of the claimed invention as discussed above, but does not disclose wherein the at least one thin film transistor comprises a first thin film transistor comprising polycrystalline silicon, and a second thin film transistor comprising an oxide semiconductor.
       JI, however, discloses wherein the at least one thin film transistor comprises a first thin film transistor comprising polycrystalline silicon, and a second thin film transistor comprising an oxide semiconductor (Abstract).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the first and second thin film transistors material teaching of JI with KIM, ZHU and CHEN because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the characteristic of the transistors. MPEP 2144.06.
10.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU, CHEN and Han in view of JI et al. (U.S. Publication No. 2020/0135089 A1).
      Regarding claim 20, KIM, ZHU, CHEN and Han disclose the features of the claimed invention as discussed above, but does not disclose wherein the at least one thin film transistor comprises a first thin film transistor comprising polycrystalline silicon, and a second thin film transistor comprising an oxide semiconductor.
       JI, however, discloses wherein the at least one thin film transistor comprises a first thin film transistor comprising polycrystalline silicon, and a second thin film transistor comprising an oxide semiconductor (Abstract).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the first and second thin film transistors material teaching of JI with KIM, ZHU, CHEN and Han because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the characteristic of the transistors. MPEP 2144.06.
11.    Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU and CHEN in view of You et al. (U.S. Publication No. 2014/0346452 A1).
        Regarding claim 8, KIM, ZHU and LIU disclose the features of the claimed invention as discussed above, but does not disclose wherein a gate electrode of the at least one thin film transistor comprises a first layer, and a second layer stacked on the first layer.
      You, however, discloses the gate electrode (107) may include a first conductive layer 105 and a second conductive layer 106. The first conductive layer 105 may be formed so as to be thinner than the second conductive layer 106 (Fig. 1 and para [0051]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, ZHU and CHEN to provide a gate electrode of the at least one thin film transistor comprises a first layer, and a second layer stacked on the first layer as taught by You for a purpose of improving the performance of the display panel.
        Regarding claim 9, KIM, ZHU, CHEN and You disclose the features of the claimed invention as discussed above including the first conductive layer 105 may include, for example, ITO, IZO, ZnO, In.sub.2O.sub.3, IGO, or AZO and the second conductive layer 106 may be disposed on the first conductive layer 105, may include a metal or a metal alloy such as Mo, MoW, or an Al-based alloy, but does not disclose wherein the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo) as cited in the claims above to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
      Regarding claim 10, KIM, ZHU, CHEN and You disclose the features of the claimed invention as discussed above except for a thickness of the first layer is in a range from about 70 angstroms to about 300 angstroms.
      However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the first layer within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
12.    Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU, CHEN and Han in view of You et al. (U.S. Publication No. 2014/0346452 A1).
        Regarding claim 19, KIM, ZHU, CHEN and Han disclose the features of the claimed invention as discussed above, but does not disclose wherein a thickness of the first layer is in a range from about 70 A to about 300 A.
       However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the first layer within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
13.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU, CHEN and JI in view of You et al. (U.S. Publication No. 2014/0346452 A1).
       Regarding claim 7, KIM, ZHU, CHEN and JI Han disclose the features of the claimed invention as discussed above, but does not disclose wherein a second gate electrode of the second thin film transistor comprises a first layer and a second layer that are stacked on one another, the first layer comprising titanium (Ti), and the second layer comprising molybdenum (Mo).
      You, however, discloses the gate electrode (107) may include a first conductive layer 105 and a second conductive layer 106. The first conductive layer 105 may be formed so as to be thinner than the second conductive layer 106. The first conductive layer 105 may include, for example, ITO, IZO, ZnO, In.sub.2O.sub.3, IGO, or AZO and the second conductive layer 106 may be disposed on the first conductive layer 105, may include a metal or a metal alloy such as Mo, MoW, or an Al-based alloy, but does not disclose wherein the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo). (Fig. 1 and para [0051]).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo) as cited in the claims above to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
14.    Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, ZHU, CHEN, Han and JI in view of You et al. (U.S. Publication No. 2014/0346452 A1).
       Regarding claim 18, KIM, ZHU, CHEN, Han and JI disclose the features of the claimed invention as discussed above, but does not disclose wherein a second gate electrode of the second thin film transistor comprises a first layer and a second layer that are stacked on one another, the first layer comprising titanium (Ti), and the second layer comprising molybdenum (Mo).
      You, however, discloses the gate electrode (107) may include a first conductive layer 105 and a second conductive layer 106. The first conductive layer 105 may be formed so as to be thinner than the second conductive layer 106. The first conductive layer 105 may include, for example, ITO, IZO, ZnO, In.sub.2O.sub.3, IGO, or AZO and the second conductive layer 106 may be disposed on the first conductive layer 105, may include a metal or a metal alloy such as Mo, MoW, or an Al-based alloy, but does not disclose wherein the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo). (Fig. 1 and para [0051]).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first layer comprises titanium (Ti), and the second layer comprises molybdenum (Mo) as cited in the claims above to improve the performance of the display panel, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
                                                  Allowable Subject Matter
15.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-4, 12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: at least one of a first functional layer between the pixel electrode and the emission layer, or a second functional layer between the emission layer and the opposite electrode, wherein the opposite electrode and the at least one of the first functional layer or the second functional layer extend from the display area to the non-display area to be located inside the recess, and include a transmission hole exposing a portion of the non-display area as cited in claim 2 and further comprising: an input sensing member over the display panel; and an optical functional member on the input sensing member, wherein at least one of the input sensing member or the optical functional member includes an opening corresponding to the first opening as cited in claim 12 and further comprising: at least one of a first functional layer between the pixel electrode and the emission layer, or a second functional layer between the emission layer and the opposite electrode, wherein the opposite electrode and the at least one of the first functional layer or the second functional layer extend from the display area to the non-display area to be located inside the recess, and include a transmission hole exposing a portion of the non-display area as cited in claim 15.
        Claims 3-4 and 16 are directly or indirectly depend on claims 2 and 15, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                      Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PHUC T DANG/Primary Examiner, Art Unit 2892